Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 7 and 13 recite “using mesh registration to establish spatial correspondences between the 4D scanned human face and full-body mesh sequence and a 3D computer graphics physical simulator”. The recited limitations do not set forth any elements involved in the “3D computer graphics physical simulator”. The issue is persons of ordinary skill in the art reading the specification is not able to understand what is “3D computer graphics physical simulator” corresponding to the 4D scanned human face and full-body mesh sequence. Without providing any indication about “3D computer graphics physical simulator”, one of ordinary skill in the art does not how to perform the mesh registration for establishing spatial correspondences between the 4D scanned human face and full-body mesh sequence and “a simulator”. Thus, the limitation renders the claims indefinite. Therefore, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Dependent claims 2-6, 8-12 and 14-16 are rejected because they depend upon independent claims 1, 7 and 13.
Therefore, the examiner has made the art rejections below based on the examiner's best understanding of the claims.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over CASAS GUIX  et al (U.S. Patent Application Publication 2021/0035347 A1).

	Regarding claim 1, CASAS GUIX  discloses a method programmed in a non-transitory of a device (Paragraph [0029], the above and other needs are met by the disclosed methods, a non-transitory computer-readable storage medium storing executable code, and systems for 3D modeling of bodies and similar shapes in computer applications, including, for example, motion capture applications, biomechanics and ergonomics design and simulation, education, business, virtual and augmented reality shopping, and entertainment applications, including animation and computer graphics for digital movies …) comprising: 
5using mesh-tracking to establish temporal (FIG. 1; paragraph [0037], a learning-based system 100 is provided to augment a skinning-based character animation with realistic nonlinear soft-tissue dynamics. A runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body. For each frame of the skeletal animation 101, the system 100 produces the animation of the character's surface mesh M 108, including effects of nonlinear soft-tissue dynamics) correspondences across a 4D scanned human face and full-body mesh sequence (Paragraph [0041], a preprocessing stage 110 includes a fitting module 111. The fitting module 111 takes as input a sequence of surface meshes of the character, {S} 101, which span its dynamic behavior; FIG. 8; paragraph [0062], the 4D scan ground truth sequences 801. In particular, FIG. 8 shows one frame of the 50004_one_leg_jump sequence 801. As shown in FIG. 8, the 4D scanned includes the sequence of the scanned human face and full-body. Thus, the input a sequence of surface meshes of the character corresponding to the 4D scanned human face and full-body mesh sequence); 
Paragraph [0042], the skinning module 123 includes a data-driven vertex-based linear skinning model … Formally, SMPL defines a body model surface M=M(β, θ) … where W(T, J, θ, W) is a linear blend skinning function [Magnenat-Thalmann et al. 1988] that computes the posed surface vertices of the template T according to the joint locations J, joint angles θ and blend weights W) correspondences between the 4D scanned human face and full-body mesh sequence (Paragraph [0041], the fitting module 111 takes as input a sequence of surface meshes of the character, {S} 101, which span its dynamic behavior. The preprocessing stage 110 involves fitting the surface skinning model) and a 3D computer graphics physical simulator (Paragraph [0037], a runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body; paragraph [0033], nonlinear soft-tissue real-time dynamics in 3D mesh sequences are animated with a data-driven method based on just skeletal motion data; paragraph [0034], according to one embodiment the body surface of a target body, such as virtual football player in a game, a character in a movie, a virtual shopper avatar in an online store or the like, is defined as a kinematic function of skeletal pose. To accomplish this, first linear blend skinning (LBS) methods are used to blend rigid transformations of skeletal bones. This technique, which is limited to a single human shape, attaches an underlying kinematic skeleton into a 3D mesh, and assigns a set of weights to each vertex that define how the vertices move with respect the skeleton); and
training surface deformation as a delta (Paragraphs [0041]-[0043], the skinning module 123 includes a data-driven vertex-based linear skinning model … Formally, SMPL defines a body model surface M=M(β, θ) … where W(T, J, θ, W) is a linear blend skinning function [Magnenat-Thalmann et al. 1988] that computes the posed surface vertices of the template T according to the joint locations J, joint angles θ and blend weights W. The learned functions Ms(β) and Mp(θ) output vectors of vertex offsets (the corrective blendshapes) that, applied to the template T, fix classic linear blend skinning artifacts as further described in Loper et al. (2015) … the vertices of T are deformed such that the resulting posed reproduces realistic soft-tissue dynamics. Following SMPL additive blendshape formulations, a set of per-vertex 3D offsets is determined as Δ={δi}V−1 i=0 (which we refer to as dynamic blendshape) that added to the template model T produces the desired deformation to the posed 3D mesh) from the 3D computer graphics physical simulator (Paragraph [0037], a runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body; paragraph [0038], a skinning model combines a (static) shape representation β 102, a skeletal pose θt 104 for the current frame t, and dynamic soft-tissue displacements Δt 103 to produce the deformed surface mesh Mt 108) 10using machine learning (Paragraph [0037], a learning-based system 100).
It is noted that the skinning module taught by CASAS GUIX does not specifically “using mesh registration”.
However, paragraph [0035] of CASAS GUIX describes “Scanning-based models have more recently been adopted with the availability of 3D capturing systems. Using 3D scans of a body, data-driven models use scanning and registration methods that are more accurate [Bogo et al. 2014, 2017; Budd et al. 2013; Huang et al. 2017]” and paragraph [0041] of CASAS GUIX describes “The fitting module 111 takes as input a sequence of surface meshes of the character, {S} 101, which span its dynamic behavior. The preprocessing stage 110 involves fitting the surface skinning model”; paragraph [0042] of CASAS GUIX describes that the skinning module includes a data-driven vertex-based linear skinning model by a linear blend skinning function that computes the posed surface vertices of the template  according to the joint locations J, joint angles θ and blend weights.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the skinning module taught by CASAS GUIX and implement the mesh registration for preforming the registration between the 4D scanned human mesh sequence and the skeletal animation, and doing so would at least provide the data-driven model for produces the animation of the character's surface mesh. Therefore, CASAS GUIX discloses “using mesh registration” to establish spatial correspondences between the 4D scanned human face and full-body mesh sequence and a 3D computer graphics physical simulator.

	Regarding claim 4, CASAS GUIX discloses everything claimed as applied above (see claim 1), and CASAS GUIX discloses further comprising acquiring multiple, separate 3D scans (FIG. 1; paragraph [0042], the skinning module 123 includes a data-driven vertex-based linear skinning model. For example, in one embodiment, an SMPL-based model may be used as further described by Loper et al. (2015) (incorporated herein by reference). In an SMPL-based model, corrective blendshapes may be learned from thousands of 3D body scans).  

	Regarding claim 5, CASAS GUIX discloses everything claimed as applied above (see claim 1), and CASAS GUIX discloses further comprising predicting and synthesizing the deformation (Paragraph [0035], using 3D scans of a body, data-driven models use scanning and registration methods that are more accurate [Bogo et al. 2014, 2017; Budd et al. 2013; Huang et al. 2017]. Allen et al. [2002] described how to deform an articulated model into a set of scans in different poses, and then to predict new poses by mesh interpolation; FIG. 1; paragraphs [0041]-[0043], the skinning module 123 includes a data-driven vertex-based linear skinning model … Formally, SMPL defines a body model surface M=M(β, θ) … where W(T, J, θ, W) is a linear blend skinning function [Magnenat-Thalmann et al. 1988] that computes the posed surface vertices of the template T according to the joint locations J, joint angles θ and blend weights W. The learned functions Ms(β) and Mp(θ) output vectors of vertex offsets (the corrective blendshapes) that, applied to the template T, fix classic linear blend skinning artifacts as further described in Loper et al. (2015) … the vertices of T are deformed such that the resulting posed reproduces realistic soft-tissue dynamics. Following SMPL additive blendshape formulations, a set of per-vertex 3D offsets is determined as Δ={δi}V−1 i=0 (which we refer to as dynamic blendshape) that added to the template model T produces the desired deformation to the posed 3D mesh ) for natural animation using a standard motion capture animation (Paragraph [0029], motion capture applications; paragraph [0037],  a runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body. For each frame of the skeletal animation 101, the system 100 produces the animation of the character's surface mesh M 108).

	Regarding claim 7, CASAS GUIX  discloses an apparatus comprising: 
a non-transitory memory for storing an application (Paragraph [0029], the above and other needs are met by the disclosed methods, a non-transitory computer-readable storage medium storing executable code, and systems for 3D modeling of bodies and similar shapes in computer applications, including, for example, motion capture applications, biomechanics and ergonomics design and simulation, education, business, virtual and augmented reality shopping, and entertainment applications, including animation and computer graphics for digital movies …), the application for: 
using mesh-tracking to establish temporal (FIG. 1; paragraph [0037], a learning-based system 100 is provided to augment a skinning-based character animation with realistic nonlinear soft-tissue dynamics. A runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body. For each frame of the skeletal animation 101, the system 100 produces the animation of the character's surface mesh M 108, including effects of nonlinear soft-tissue dynamics) correspondences across a 4D scanned human face and full-body mesh sequence (Paragraph [0041], a preprocessing stage 110 includes a fitting module 111. The fitting module 111 takes as input a sequence of surface meshes of the character, {S} 101, which span its dynamic behavior; FIG. 8; paragraph [0062], the 4D scan ground truth sequences 801. In particular, FIG. 8 shows one frame of the 50004_one_leg_jump sequence 801. As shown in FIG. 8, the 4D scanned includes the sequence of the scanned human face and full-body. Thus, the input a sequence of surface meshes of the character corresponding to the 4D scanned human face and full-body mesh sequence); 
Paragraph [0042], the skinning module 123 includes a data-driven vertex-based linear skinning model … Formally, SMPL defines a body model surface M=M(β, θ) … where W(T, J, θ, W) is a linear blend skinning function [Magnenat-Thalmann et al. 1988] that computes the posed surface vertices of the template T according to the joint locations J, joint angles θ and blend weights W) correspondences between the 4D scanned human face and full-body mesh sequence (Paragraph [0041], the fitting module 111 takes as input a sequence of surface meshes of the character, {S} 101, which span its dynamic behavior. The preprocessing stage 110 involves fitting the surface skinning model) and a 3D computer graphics physical simulator (Paragraph [0037], a runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body; paragraph [0033], nonlinear soft-tissue real-time dynamics in 3D mesh sequences are animated with a data-driven method based on just skeletal motion data; paragraph [0034], according to one embodiment the body surface of a target body, such as virtual football player in a game, a character in a movie, a virtual shopper avatar in an online store or the like, is defined as a kinematic function of skeletal pose. To accomplish this, first linear blend skinning (LBS) methods are used to blend rigid transformations of skeletal bones. This technique, which is limited to a single human shape, attaches an underlying kinematic skeleton into a 3D mesh, and assigns a set of weights to each vertex that define how the vertices move with respect the skeleton); and 
training surface deformation as a delta (Paragraphs [0041]-[0043], the skinning module 123 includes a data-driven vertex-based linear skinning model … Formally, SMPL defines a body model surface M=M(β, θ) … where W(T, J, θ, W) is a linear blend skinning function [Magnenat-Thalmann et al. 1988] that computes the posed surface vertices of the template T according to the joint locations J, joint angles θ and blend weights W. The learned functions Ms(β) and Mp(θ) output vectors of vertex offsets (the corrective blendshapes) that, applied to the template T, fix classic linear blend skinning artifacts as further described in Loper et al. (2015) … the vertices of T are deformed such that the resulting posed reproduces realistic soft-tissue dynamics. Following SMPL additive blendshape formulations, a set of per-vertex 3D offsets is determined as Δ={δi}V−1 i=0 (which we refer to as dynamic blendshape) that added to the template model T produces the desired deformation to the posed 3D mesh) from the 3D computer graphics physical simulator (Paragraph [0037], a runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body; paragraph [0038], a skinning model combines a (static) shape representation β 102, a skeletal pose θt 104 for the current frame t, and dynamic soft-tissue displacements Δt 103 to produce the deformed surface mesh Mt 108) using machine learning; and 
10a processor coupled to the memory, the processor configured for processing the application (Paragraph [0064], the methods or flow charts provided may be implemented in a computer program, software, or firmware tangibly embodied in a computer-readable storage medium for execution by a general-purpose computer, a GPU, a processor).
(Paragraph [0037], a learning-based system 100).
It is noted that the skinning module taught by CASAS GUIX does not specifically “using mesh registration”.
However, paragraph [0035] of CASAS GUIX describes “Scanning-based models have more recently been adopted with the availability of 3D capturing systems. Using 3D scans of a body, data-driven models use scanning and registration methods that are more accurate [Bogo et al. 2014, 2017; Budd et al. 2013; Huang et al. 2017]”; paragraph [0041] of CASAS GUIX describes “The fitting module 111 takes as input a sequence of surface meshes of the character, {S} 101, which span its dynamic behavior. The preprocessing stage 110 involves fitting the surface skinning model”; paragraph [0042] of CASAS GUIX describes that the skinning module includes a data-driven vertex-based linear skinning model by a linear blend skinning function that computes the posed surface vertices of the template  according to the joint locations J, joint angles θ and blend weights.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the skinning module taught by CASAS GUIX and implement the mesh registration for preforming the registration between the 4D scanned human mesh sequence and the skeletal animation, and doing so would at least provide the data-driven model for produces the animation of the character's surface mesh. Therefore, CASAS GUIX discloses “using mesh registration” to establish spatial correspondences between the 4D scanned human face and full-body mesh sequence and a 3D computer graphics physical simulator.

	Regarding claim 10, CASAS GUIX discloses everything claimed as applied above (see claim 7), and CASAS GUIX further disclose wherein the application is further configured for acquiring 20multiple, separate 3D scans (FIG. 1; paragraph [0042], the skinning module 123 includes a data-driven vertex-based linear skinning model. For example, in one embodiment, an SMPL-based model may be used as further described by Loper et al. (2015) (incorporated herein by reference). In an SMPL-based model, corrective blendshapes may be learned from thousands of 3D body scans).  

	Regarding claim 11, CASAS GUIX discloses everything claimed as applied above (see claim 7), and CASAS GUIX further disclose wherein the application is further configured for predicting and synthesizing the deformation (Paragraph [0035], using 3D scans of a body, data-driven models use scanning and registration methods that are more accurate [Bogo et al. 2014, 2017; Budd et al. 2013; Huang et al. 2017]. Allen et al. [2002] described how to deform an articulated model into a set of scans in different poses, and then to predict new poses by mesh interpolation; FIG. 1; paragraphs [0041]-[0043], the skinning module 123 includes a data-driven vertex-based linear skinning model … Formally, SMPL defines a body model surface M=M(β, θ) … where W(T, J, θ, W) is a linear blend skinning function [Magnenat-Thalmann et al. 1988] that computes the posed surface vertices of the template T according to the joint locations J, joint angles θ and blend weights W. The learned functions Ms(β) and Mp(θ) output vectors of vertex offsets (the corrective blendshapes) that, applied to the template T, fix classic linear blend skinning artifacts as further described in Loper et al. (2015) … the vertices of T are deformed such that the resulting posed reproduces realistic soft-tissue dynamics. Following SMPL additive blendshape formulations, a set of per-vertex 3D offsets is determined as Δ={δi}V−1 i=0 (which we refer to as dynamic blendshape) that added to the template model T produces the desired deformation to the posed 3D mesh ) for natural animation using a standard motion capture animation (Paragraph [0029], motion capture applications; paragraph [0037],  a runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body. For each frame of the skeletal animation 101, the system 100 produces the animation of the character's surface mesh M 108).

Claims 2, 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over CASAS GUIX  et al (U.S. Patent Application Publication 2021/0035347 A1) in view of Tung et al (U.S. Patent No. 11, 158, 121 B1).

	Regarding claim 2, CASAS GUIX discloses everything claimed as applied above (see claim 1).
	However, CASAS GUIX does not specifically disclose further comprising using a volumetric capture system for high-quality 4D scanning.  20
	In the similar field of endeavor, Tung discloses (Col 4, lines 48-67 to Col 5, lines 5, lines 1-7, FIG. 2 illustrates a block diagram of an example of a data-driven framework for generating accurate and realistic clothing models … during the learning phase 210, reconstruction of global shape deformations, such as blend shape reconstruction 220, can be learned from a 4D scan sequence by using, for example, a statistical model 230. The 4D scan sequence may be a 3D scan, over a period of time, of a moving person who is wearing a clothing item of interest (e.g., a T-shirt). Each frame of the 4D scan sequence may be used to generate a high-resolution scanned 3D mesh model 225 of the clothing item at a particular instant in time) further comprising using a volumetric capture system (Col 13, lines 34-39, the 4D scan sequences may be captured using a temporal-3dMD system (4D) at 60 fps. Each frame of the 4D scan sequence may consist of a colored mesh with 200K vertices) for high-quality 4D scanning (FIG. 1; Col 4, lines 22-40, the proposed framework may obtain high-resolution 4D data capture consisting of sequence of scanned 3D mesh model 110 of a garment worn by a person, learn to reconstruct a virtual garment 120 from a statistical subspace model based on the captured sequence of scanned 3D mesh model 110, learn to generate fine wrinkles 130 defined by a normal map by a machine-learning model (e.g., an adversarial neural network), and retarget the virtual garment 120 onto a subject 140. The high-resolution 4D data capture can be achieved by various methods including a high-resolution 3D data capture in motion. The claim dose not set forth any elements involved in “high-quality”. For example, the examiner interpreted “The high-resolution” as “high-quality”).  20       
	 CASAS GUIX and Tung are analogous art because both pertain to utilize systems/methods for processing 4D scanned data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the learning-based system to augment a skinning-based character animation taught by CASAS GUIX incorporate the teachings of Tung, and utilizing the learning-based system and applying the temporal-3dMD system (4D) taught by Tung to have the volumetric capture system for providing the high-quality 4D scanning in order to obtain 4D scanned data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify CASAS GUIX according to the relied-upon teachings of Tung to obtain the invention as specified in claim.

	Regarding claim 8, CASAS GUIX discloses everything claimed as applied above (see claim 7).
	However, CASAS GUIX does not specifically disclose wherein the application is further configured for using a volumetric capture system for high-quality 4D scanning.
	In the similar field of endeavor, Tung discloses (Col 4, lines 48-67 to Col 5, lines 5, lines 1-7, FIG. 2 illustrates a block diagram of an example of a data-driven framework for generating accurate and realistic clothing models … during the learning phase 210, reconstruction of global shape deformations, such as blend shape reconstruction 220, can be learned from a 4D scan sequence by using, for example, a statistical model 230. The 4D scan sequence may be a 3D scan, over a period of time, of a moving person who is wearing a clothing item of interest (e.g., a T-shirt). Each frame of the 4D scan sequence may be used to generate a high-resolution scanned 3D mesh model 225 of the clothing item at a particular instant in time) wherein the application is further configured for using a volumetric capture system (Col 13, lines 34-39, the 4D scan sequences may be captured using a temporal-3dMD system (4D) at 60 fps. Each frame of the 4D scan sequence may consist of a colored mesh with 200K vertices) for high-quality 4D scanning (FIG. 1; Col 4, lines 22-40, the proposed framework may obtain high-resolution 4D data capture consisting of sequence of scanned 3D mesh model 110 of a garment worn by a person, learn to reconstruct a virtual garment 120 from a statistical subspace model based on the captured sequence of scanned 3D mesh model 110, learn to generate fine wrinkles 130 defined by a normal map by a machine-learning model (e.g., an adversarial neural network), and retarget the virtual garment 120 onto a subject 140. The high-resolution 4D data capture can be achieved by various methods including a high-resolution 3D data capture in motion. The claim dose not set forth any elements involved in “high-quality”. For example, the examiner interpreted “The high-resolution” as “high-quality”).  20       
	 CASAS GUIX and Tung are analogous art because both pertain to utilize systems/methods for processing 4D scanned data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the learning-based system to augment a skinning-based character animation taught by CASAS GUIX incorporate the teachings of Tung, and utilizing the learning-based system and applying the temporal-3dMD system (4D) taught by Tung to have the volumetric capture system for providing the high-quality 4D scanning in order to obtain 4D scanned data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify CASAS GUIX according to the relied-upon teachings of Tung to obtain the invention as specified in claim.

	Regarding claim 13, CASAS GUIX  discloses a system (FIG. 1; paragraph [0037], a learning-based system 100) comprising: 
a volumetric capture system (Paragraph [0035], 3D capturing systems); and 
a computing device (Paragraph [0064], the methods or flow charts provided may be implemented in a computer program, software, or firmware tangibly embodied in a computer-readable storage medium for execution by a general-purpose computer) configured for: 
using mesh-tracking to establish temporal (FIG. 1; paragraph [0037], a learning-based system 100 is provided to augment a skinning-based character animation with realistic nonlinear soft-tissue dynamics. A runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body. For each frame of the skeletal animation 101, the system 100 produces the animation of the character's surface mesh M 108, including effects of nonlinear soft-tissue dynamics) correspondences across a 4D scanned human face and full-body mesh sequence (Paragraph [0041], a preprocessing stage 110 includes a fitting module 111. The fitting module 111 takes as input a sequence of surface meshes of the character, {S} 101, which span its dynamic behavior; FIG. 8; paragraph [0062], the 4D scan ground truth sequences 801. In particular, FIG. 8 shows one frame of the 50004_one_leg_jump sequence 801. As shown in FIG. 8, the 4D scanned includes the sequence of the scanned human face and full-body. Thus, the input a sequence of surface meshes of the character corresponding to the 4D scanned human face and full-body mesh sequence); 
Paragraph [0042], the skinning module 123 includes a data-driven vertex-based linear skinning model … Formally, SMPL defines a body model surface M=M(β, θ) … where W(T, J, θ, W) is a linear blend skinning function [Magnenat-Thalmann et al. 1988] that computes the posed surface vertices of the template T according to the joint locations J, joint angles θ and blend weights W) correspondences between the 4D scanned human face and full-body mesh sequence (Paragraph [0041], the fitting module 111 takes as input a sequence of surface meshes of the character, {S} 101, which span its dynamic behavior. The preprocessing stage 110 involves fitting the surface skinning model) and a 3D computer graphics physical simulator (Paragraph [0037], a runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body; paragraph [0033], nonlinear soft-tissue real-time dynamics in 3D mesh sequences are animated with a data-driven method based on just skeletal motion data; paragraph [0034], according to one embodiment the body surface of a target body, such as virtual football player in a game, a character in a movie, a virtual shopper avatar in an online store or the like, is defined as a kinematic function of skeletal pose. To accomplish this, first linear blend skinning (LBS) methods are used to blend rigid transformations of skeletal bones. This technique, which is limited to a single human shape, attaches an underlying kinematic skeleton into a 3D mesh, and assigns a set of weights to each vertex that define how the vertices move with respect the skeleton); and 
training surface deformation as a delta (Paragraphs [0041]-[0043], the skinning module 123 includes a data-driven vertex-based linear skinning model … Formally, SMPL defines a body model surface M=M(β, θ) … where W(T, J, θ, W) is a linear blend skinning function [Magnenat-Thalmann et al. 1988] that computes the posed surface vertices of the template T according to the joint locations J, joint angles θ and blend weights W. The learned functions Ms(β) and Mp(θ) output vectors of vertex offsets (the corrective blendshapes) that, applied to the template T, fix classic linear blend skinning artifacts as further described in Loper et al. (2015) … the vertices of T are deformed such that the resulting posed reproduces realistic soft-tissue dynamics. Following SMPL additive blendshape formulations, a set of per-vertex 3D offsets is determined as Δ={δi}V−1 i=0 (which we refer to as dynamic blendshape) that added to the template model T produces the desired deformation to the posed 3D mesh) from the 3D computer graphics physical simulator (Paragraph [0037], a runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body; paragraph [0038], a skinning model combines a (static) shape representation β 102, a skeletal pose θt 104 for the current frame t, and dynamic soft-tissue displacements Δt 103 to produce the deformed surface mesh Mt 108) using machine learning (Paragraph [0037], a learning-based system 100).  
It is noted that the skinning module taught by CASAS GUIX does not specifically “using mesh registration”.
However, paragraph [0035] of CASAS GUIX describes “Scanning-based models have more recently been adopted with the availability of 3D capturing systems. Using 3D scans of a body, data-driven models use scanning and registration methods that are more accurate [Bogo et al. 2014, 2017; Budd et al. 2013; Huang et al. 2017]” and paragraph [0041] of CASAS GUIX describes “The fitting module 111 takes as input a sequence of surface meshes of the character, {S} 101, which span its dynamic behavior. The preprocessing stage 110 involves fitting the surface skinning model”; paragraph [0042] of CASAS GUIX describes that the skinning module includes a data-driven vertex-based linear skinning model by a linear blend skinning function that computes the posed surface vertices of the template  according to the joint locations J, joint angles θ and blend weights.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the skinning module taught by CASAS GUIX and implement the mesh registration for preforming the registration between the 4D scanned human mesh sequence and the skeletal animation, and doing so would at least provide the data-driven model for produces the animation of the character's surface mesh. Therefore, CASAS GUIX discloses “using mesh registration” to establish spatial correspondences between the 4D scanned human face and full-body mesh sequence and a 3D computer graphics physical simulator.
However, CASAS GUIX does not specifically disclose a volumetric capture system for high-quality 4D scanning.
	In the similar field of endeavor, Tung discloses (Col 4, lines 48-67 to Col 5, lines 5, lines 1-7, FIG. 2 illustrates a block diagram of an example of a data-driven framework for generating accurate and realistic clothing models … during the learning phase 210, reconstruction of global shape deformations, such as blend shape reconstruction 220, can be learned from a 4D scan sequence by using, for example, a statistical model 230. The 4D scan sequence may be a 3D scan, over a period of time, of a moving person who is wearing a clothing item of interest (e.g., a T-shirt). Each frame of the 4D scan sequence may be used to generate a high-resolution scanned 3D mesh model 225 of the clothing item at a particular instant in time) a volumetric capture system (Col 13, lines 34-39, the 4D scan sequences may be captured using a temporal-3dMD system (4D) at 60 fps. Each frame of the 4D scan sequence may consist of a colored mesh with 200K vertices) for high-quality 4D scanning (FIG. 1; Col 4, lines 22-40, the proposed framework may obtain high-resolution 4D data capture consisting of sequence of scanned 3D mesh model 110 of a garment worn by a person, learn to reconstruct a virtual garment 120 from a statistical subspace model based on the captured sequence of scanned 3D mesh model 110, learn to generate fine wrinkles 130 defined by a normal map by a machine-learning model (e.g., an adversarial neural network), and retarget the virtual garment 120 onto a subject 140. The high-resolution 4D data capture can be achieved by various methods including a high-resolution 3D data capture in motion. The claim dose not set forth any elements involved in “high-quality”. For example, the examiner interpreted “The high-resolution” as “high-quality”).  20       
	 CASAS GUIX and Tung are analogous art because both pertain to utilize systems/methods for processing 4D scanned data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the learning-based system to augment a skinning-based character animation taught by CASAS GUIX incorporate the teachings of Tung, and utilizing the learning-based system and applying the temporal-3dMD system (4D) taught by Tung to have the volumetric capture system for providing the high-quality 4D scanning in order to obtain 4D scanned data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify CASAS GUIX according to the relied-upon teachings of Tung to obtain the invention as specified in claim.

	Regarding claim 14, the combination of CASAS GUIX in view of Tung discloses everything claimed as applied above (see claim 13), and CASAS GUIX further disclose wherein the computing device is further configured for predicting and synthesizing the deformation (Paragraph [0035], using 3D scans of a body, data-driven models use scanning and registration methods that are more accurate [Bogo et al. 2014, 2017; Budd et al. 2013; Huang et al. 2017]. Allen et al. [2002] described how to deform an articulated model into a set of scans in different poses, and then to predict new poses by mesh interpolation; FIG. 1; paragraphs [0041]-[0043], the skinning module 123 includes a data-driven vertex-based linear skinning model … Formally, SMPL defines a body model surface M=M(β, θ) … where W(T, J, θ, W) is a linear blend skinning function [Magnenat-Thalmann et al. 1988] that computes the posed surface vertices of the template T according to the joint locations J, joint angles θ and blend weights W. The learned functions Ms(β) and Mp(θ) output vectors of vertex offsets (the corrective blendshapes) that, applied to the template T, fix classic linear blend skinning artifacts as further described in Loper et al. (2015) … the vertices of T are deformed such that the resulting posed reproduces realistic soft-tissue dynamics. Following SMPL additive blendshape formulations, a set of per-vertex 3D offsets is determined as Δ={δi}V−1 i=0 (which we refer to as dynamic blendshape) that added to the template model T produces the desired deformation to the posed 3D mesh ) for natural animation using a standard motion capture animation (Paragraph [0029], motion capture applications; paragraph [0037],  a runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body. For each frame of the skeletal animation 101, the system 100 produces the animation of the character's surface mesh M 108).

Claims 3, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CASAS GUIX  et al (U.S. Patent Application Publication 2021/0035347 A1) in view of Tung et al (U.S. Patent No. 11, 158, 121 B1) in view of Buibas et al (U.S. Patent Application Publication 2018/0241938 A1).

	Regarding claim 3, the combination of CASAS GUIX in view of Tung discloses everything claimed as applied above (see claim 2).
	However, CASAS GUIX does not specifically disclose wherein the volumetric capture system is configured for capturing high quality photos and video simultaneously.
	In the similar field of endeavor, Buibas discloses (Robotic Camera System) wherein the volumetric capture system is configured for capturing high quality photos and video simultaneously (Paragraph [0036], the robot camera system includes multiple robots at different positions framing the same subjects, working together to capture photos and videos from different angles. One example might be 2-3 camera robots collaborating to synchronously capture a scene … The basic workflow from one robot can translate to multiple robots looking at the same targets. 3D reconstruction is possible from position and velocity of robot and camera orientation information synchronized with video).
	CASAS GUIX and Buibas are analogous art because both pertain to utilize systems for capturing the volumetric data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capturing system taught by CASAS GUIX incorporate the teachings of Buibas, and applying the robot camera system by Buibas to place multiple cameras at different positions from the same subject, working together to capture photos and videos from different angles for providing the 3D data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify CASAS GUIX according to the relied-upon teachings of Buibas to obtain the invention as specified in claim.

	Regarding claim 9, the combination of CASAS GUIX in view of Tung discloses everything claimed as applied above (see claim 8).
	However, CASAS GUIX does not specifically disclose wherein the volumetric capture system is configured for capturing high quality photos and video simultaneously.
In the similar field of endeavor, Buibas discloses (Robotic Camera System) wherein the volumetric capture system is configured for capturing high quality photos and video simultaneously (Paragraph [0036], the robot camera system includes multiple robots at different positions framing the same subjects, working together to capture photos and videos from different angles. One example might be 2-3 camera robots collaborating to synchronously capture a scene … The basic workflow from one robot can translate to multiple robots looking at the same targets. 3D reconstruction is possible from position and velocity of robot and camera orientation information synchronized with video).
	CASAS GUIX and Buibas are analogous art because both pertain to utilize systems for capturing the volumetric data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capturing system taught by CASAS GUIX incorporate the teachings of Buibas, and applying the robot camera system by Buibas to place multiple cameras at different positions from the same subject, working together to capture photos and videos from different angles for providing the 3D data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify CASAS GUIX according to the relied-upon teachings of Buibas to obtain the invention as specified in claim.

	Regarding claim 16, the combination of CASAS GUIX in view of Tung discloses everything claimed as applied above (see claim 13).
	However, CASAS GUIX does not specifically disclose wherein the volumetric capture system is configured for capturing high quality photos and video simultaneously.
	In the similar field of endeavor, Buibas discloses (Robotic Camera System) wherein the volumetric capture system is configured for capturing high quality photos and video simultaneously (Paragraph [0036], the robot camera system includes multiple robots at different positions framing the same subjects, working together to capture photos and videos from different angles. One example might be 2-3 camera robots collaborating to synchronously capture a scene … The basic workflow from one robot can translate to multiple robots looking at the same targets. 3D reconstruction is possible from position and velocity of robot and camera orientation information synchronized with video).
	CASAS GUIX and Buibas are analogous art because both pertain to utilize systems for capturing the volumetric data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capturing system taught by CASAS GUIX incorporate the teachings of Buibas, and applying the robot camera system by Buibas to place multiple cameras at different positions from the same subject, working together to capture photos and videos from different angles for providing the 3D data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify CASAS GUIX according to the relied-upon teachings of Buibas to obtain the invention as specified in claim.

Claims 6, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CASAS GUIX  et al (U.S. Patent Application Publication 2021/0035347 A1) in view of Virkar et al (U.S. Patent Application Publication 2020/0090408 A1).

	Regarding claim 6, CASAS GUIX discloses everything claimed as applied above (see claim 1), and CASAS GUIX discloses further comprising: 
using FIG. 1; paragraph [0037], A runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body); 
25solving 3D model parameters for animation (Paragraph [0042], the skinning module 123 includes a data-driven vertex-based linear skinning model. For example, in one embodiment, an SMPL-based model may be used as further described by Loper et al. (2015) (incorporated herein by reference). In an SMPL-based model, corrective blendshapes may be learned from thousands of 3D body scans and may be used to fix well-known skinning artifacts such as bulging. Formally, SMPL defines a body model surface M=M(β, θ) … where W(T, J, θ, W) is a linear blend skinning function [Magnenat-Thalmann et al. 1988] that computes the posed surface vertices of the template T according to the joint locations J, joint angles θ and blend weights W); and 
based on the 3D model parameters solved by 3D solving, predicting 4D surface deformation from machine learning training (Paragraph [0042], the learned functions Ms(β) and Mp(θ) output vectors of vertex offsets (the corrective blendshapes) that, applied to the template T, fix classic linear blend skinning artifacts; paragraph [0042], following SMPL additive blendshape formulations, a set of per-vertex 3D offsets is determined as Δ={δi}V−1 i=0 (which we refer to as dynamic blendshape) that added to the template model T produces the desired deformation to the posed 3D mesh; paragraph [0037], the system 100 produces the animation of the character's surface mesh M 108).
However, CASAS GUIX does not specifically disclose single-view or multi-view 2D videos of motion capture actors as input.
In the similar field of endeavor, Virkar discloses (Abstract, the disclosure relates to a system for providing guidance for positioning a body. The system may include a video display, one or more digital cameras configured to generate a depth video stream and a visual video stream, and a computing device including, a memory, and a processor. The processor may control the one or more digital cameras to generate the depth video stream including a depth image of the body and the visual video stream including a color image of the body …) single-view or multi-view 2D videos of motion capture actors as input (Paragraph [0032],  a motion capture suit may be used in film to capture movements of an actor for realistic computer generated imagery; FIG. 1; paragraph [0037], the computing device 120 may include or be connected to at least one camera such as a digital color video camera (e.g., RGB) … As discussed in further detail below “See FIG. 2”, the computing device 120 may utilize a first trained learning machine to isolate the body of the user 130 from a background of the image including the objects 140. Isolation of the user 130 may allow the system 105 to be used at any location. Further, the user may move within a field of view of the camera. When the user is partially obscured or out of the field of view, the system 105 may analyze those portions of the body of the user 130 that are visible).
CASAS GUIX and Virkar are analogous art because both pertain to utilize systems/methods for processing the sequences of 3D data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capturing system taught by CASAS GUIX incorporate the teachings of Virkar, and applying the system for providing guidance for positioning a body taught by Virkar to have a motion capture suit for capturing the movements of an actor 2D video camera in order to provide the guidance for positioning a body in the 3D space. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify CASAS GUIX according to the relied-upon teachings of Virkar to obtain the invention as specified in claim.

	Regarding claim 12, CASAS GUIX discloses everything claimed as applied above (see claim 7), and CASAS GUIX further disclose wherein the application is further configured for: 
using FIG. 1; paragraph [0037], A runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body);
 -16-
solving model parameters for animation (Paragraph [0042], the skinning module 123 includes a data-driven vertex-based linear skinning model. For example, in one embodiment, an SMPL-based model may be used as further described by Loper et al. (2015) (incorporated herein by reference). In an SMPL-based model, corrective blendshapes may be learned from thousands of 3D body scans and may be used to fix well-known skinning artifacts such as bulging. Formally, SMPL defines a body model surface M=M(β, θ) … where W(T, J, θ, W) is a linear blend skinning function [Magnenat-Thalmann et al. 1988] that computes the posed surface vertices of the template T according to the joint locations J, joint angles θ and blend weights W); and 
based on the 3D model parameters solved by 3D solving, predicting 4D surface deformation from machine learning training (Paragraph [0042], the learned functions Ms(β) and Mp(θ) output vectors of vertex offsets (the corrective blendshapes) that, applied to the template T, fix classic linear blend skinning artifacts; paragraph [0042], following SMPL additive blendshape formulations, a set of per-vertex 3D offsets is determined as Δ={δi}V−1 i=0 (which we refer to as dynamic blendshape) that added to the template model T produces the desired deformation to the posed 3D mesh; paragraph [0037], the system 100 produces the animation of the character's surface mesh M 108).
However, CASAS GUIX does not specifically disclose single-view or multi-view 2D videos of motion capture actors as input.
In the similar field of endeavor, Virkar discloses (Abstract, the disclosure relates to a system for providing guidance for positioning a body. The system may include a video display, one or more digital cameras configured to generate a depth video stream and a visual video stream, and a computing device including, a memory, and a processor. The processor may control the one or more digital cameras to generate the depth video stream including a depth image of the body and the visual video stream including a color image of the body …) single-view or multi-view 2D videos of motion capture actors as input (Paragraph [0032],  a motion capture suit may be used in film to capture movements of an actor for realistic computer generated imagery; FIG. 1; paragraph [0037], the computing device 120 may include or be connected to at least one camera such as a digital color video camera (e.g., RGB) … As discussed in further detail below “See FIG. 2”, the computing device 120 may utilize a first trained learning machine to isolate the body of the user 130 from a background of the image including the objects 140. Isolation of the user 130 may allow the system 105 to be used at any location. Further, the user may move within a field of view of the camera. When the user is partially obscured or out of the field of view, the system 105 may analyze those portions of the body of the user 130 that are visible).
CASAS GUIX and Virkar are analogous art because both pertain to utilize systems/methods for processing the sequences of 3D data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capturing system taught by CASAS GUIX incorporate the teachings of Virkar, and applying the system for providing guidance for positioning a body taught by Virkar to have a motion capture suit for capturing the movements of an actor 2D video camera in order to provide the guidance for positioning a body in the 3D space. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify CASAS GUIX according to the relied-upon teachings of Virkar to obtain the invention as specified in claim.

	Regarding claim 17, CASAS GUIX discloses a method programmed in a non-transitory of a device (Paragraph [0029], the above and other needs are met by the disclosed methods, a non-transitory computer-readable storage medium storing executable code, and systems for 3D modeling of bodies and similar shapes in computer applications, including, for example, motion capture applications, biomechanics and ergonomics design and simulation, education, business, virtual and augmented reality shopping, and entertainment applications, including animation and computer graphics for digital movies …) comprising: 
using FIG. 1; paragraph [0037], A runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body);
 solving 3D model parameters for animation (Paragraph [0042], the skinning module 123 includes a data-driven vertex-based linear skinning model. For example, in one embodiment, an SMPL-based model may be used as further described by Loper et al. (2015) (incorporated herein by reference). In an SMPL-based model, corrective blendshapes may be learned from thousands of 3D body scans and may be used to fix well-known skinning artifacts such as bulging. Formally, SMPL defines a body model surface M=M(β, θ) … where W(T, J, θ, W) is a linear blend skinning function [Magnenat-Thalmann et al. 1988] that computes the posed surface vertices of the template T according to the joint locations J, joint angles θ and blend weights W); and 
5based on the 3D model parameters solved by 3D solving, predicting 4D surface deformation from machine learning training (Paragraph [0042], the learned functions Ms(β) and Mp(θ) output vectors of vertex offsets (the corrective blendshapes) that, applied to the template T, fix classic linear blend skinning artifacts; paragraph [0042], following SMPL additive blendshape formulations, a set of per-vertex 3D offsets is determined as Δ={δi}V−1 i=0 (which we refer to as dynamic blendshape) that added to the template model T produces the desired deformation to the posed 3D mesh; paragraph [0037], the system 100 produces the animation of the character's surface mesh M 108).
However, CASAS GUIX does not specifically disclose single-view or multi-view 2D videos of motion capture actors as input.
In the similar field of endeavor, Virkar discloses (Abstract, the disclosure relates to a system for providing guidance for positioning a body. The system may include a video display, one or more digital cameras configured to generate a depth video stream and a visual video stream, and a computing device including, a memory, and a processor. The processor may control the one or more digital cameras to generate the depth video stream including a depth image of the body and the visual video stream including a color image of the body …) single-view or multi-view 2D videos of motion capture actors as input (Paragraph [0032],  a motion capture suit may be used in film to capture movements of an actor for realistic computer generated imagery; FIG. 1; paragraph [0037], the computing device 120 may include or be connected to at least one camera such as a digital color video camera (e.g., RGB) … As discussed in further detail below “See FIG. 2”, the computing device 120 may utilize a first trained learning machine to isolate the body of the user 130 from a background of the image including the objects 140. Isolation of the user 130 may allow the system 105 to be used at any location. Further, the user may move within a field of view of the camera. When the user is partially obscured or out of the field of view, the system 105 may analyze those portions of the body of the user 130 that are visible).
CASAS GUIX and Virkar are analogous art because both pertain to utilize systems/methods for processing the sequences of 3D data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capturing system taught by CASAS GUIX incorporate the teachings of Virkar, and applying the system for providing guidance for positioning a body taught by Virkar to have a motion capture suit for capturing the movements of an actor 2D video camera in order to provide the guidance for positioning a body in the 3D space. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify CASAS GUIX according to the relied-upon teachings of Virkar to obtain the invention as specified in claim.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CASAS GUIX  et al (U.S. Patent Application Publication 2021/0035347 A1) in view of Tung et al (U.S. Patent No. 11, 158, 121 B1) in view of Virkar et al (U.S. Patent Application Publication 2020/0090408 A1).

	Regarding claim 15, the combination of CASAS GUIX in view of Tung discloses everything claimed as applied above (see claim 13), and CASAS GUIX further disclose wherein the computing device is further configured for: 
using FIG. 1; paragraph [0037], A runtime pipeline 120, takes as input a skeletal animation S 101, obtained, for example, using motion capture or by editing a rigged character, avatar, or other body); 
solving 3D model parameters for animation (Paragraph [0042], the skinning module 123 includes a data-driven vertex-based linear skinning model. For example, in one embodiment, an SMPL-based model may be used as further described by Loper et al. (2015) (incorporated herein by reference). In an SMPL-based model, corrective blendshapes may be learned from thousands of 3D body scans and may be used to fix well-known skinning artifacts such as bulging. Formally, SMPL defines a body model surface M=M(β, θ) … where W(T, J, θ, W) is a linear blend skinning function [Magnenat-Thalmann et al. 1988] that computes the posed surface vertices of the template T according to the joint locations J, joint angles θ and blend weights W); and 
based on the 3D model parameters solved by 3D solving, predicting 4D surface deformation from machine learning training (Paragraph [0042], the learned functions Ms(β) and Mp(θ) output vectors of vertex offsets (the corrective blendshapes) that, applied to the template T, fix classic linear blend skinning artifacts; paragraph [0042], following SMPL additive blendshape formulations, a set of per-vertex 3D offsets is determined as Δ={δi}V−1 i=0 (which we refer to as dynamic blendshape) that added to the template model T produces the desired deformation to the posed 3D mesh; paragraph [0037], the system 100 produces the animation of the character's surface mesh M 108).
However, CASAS GUIX does not specifically disclose single-view or multi-view 2D videos of motion capture actors as input.
In the similar field of endeavor, Virkar discloses (Abstract, the disclosure relates to a system for providing guidance for positioning a body. The system may include a video display, one or more digital cameras configured to generate a depth video stream and a visual video stream, and a computing device including, a memory, and a processor. The processor may control the one or more digital cameras to generate the depth video stream including a depth image of the body and the visual video stream including a color image of the body …) single-view or multi-view 2D videos of motion capture actors as input (Paragraph [0032],  a motion capture suit may be used in film to capture movements of an actor for realistic computer generated imagery; FIG. 1; paragraph [0037], the computing device 120 may include or be connected to at least one camera such as a digital color video camera (e.g., RGB) … As discussed in further detail below “See FIG. 2”, the computing device 120 may utilize a first trained learning machine to isolate the body of the user 130 from a background of the image including the objects 140. Isolation of the user 130 may allow the system 105 to be used at any location. Further, the user may move within a field of view of the camera. When the user is partially obscured or out of the field of view, the system 105 may analyze those portions of the body of the user 130 that are visible).
CASAS GUIX and Virkar are analogous art because both pertain to utilize systems/methods for processing the sequences of 3D data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capturing system taught by CASAS GUIX incorporate the teachings of Virkar, and applying the system for providing guidance for positioning a body taught by Virkar to have a motion capture suit for capturing the movements of an actor 2D video camera in order to provide the guidance for positioning a body in the 3D space. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify CASAS GUIX according to the relied-upon teachings of Virkar to obtain the invention as specified in claim.
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616